CURRAN, J.
Heard on plaintiff’s motion to assess costs after verdict in her favor for $750:
A motion for a new trial is pending in this case and it seems to the Court that the motion to assess costs at this stage is premature. The motion should be entertained only after it is certain that judgment is to be entered for the plaintiff or after the entry of such judgment.
For plaintiff: Morris Berick.
For defendant: Frederick A. Jones, Selverston.
The motion is denied without prejudice to its renewal at the proper time.